internal_revenue_service index no number release date cc dom p si - plr-115964-98 date x a b c d trust trust date date date date date year dear this is in reply to your letter dated date and subsequent correspondence requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x is a corporation incorporated in year on date x’s accountant filed for x an election to be an s_corporation effective for its taxable_year beginning date at the time of the election x's shareholders included trust a_trust established by b for the benefit of b's son a b is also the trustee of trust c as x's president represents that trust is a qualified_subchapter_s_trust qsst under sec_1361 of the code 0n x’s form_2553 election by a small_business_corporation with respect to trust b signed as trustee on both the s_corporation_election and the election under sec_1361 qsst election subsequently in the course of this request for relief regarding an untimely qsst election for another trust it was determined that for trust b should have signed the form_2553 and the qsst election on behalf of the beneficiary of trust in the capacity of legal_representative not as trustee on date b gave stock in x to trust for the benefit of d c represents that trust was drafted to be a qsst for the specific purpose of holding x stock for the benefit of d x's attorney who prepared the trust agreement for trust believed that x's accountant would handle the preparation of a qsst election for trust however because the accountant never understood that b had given x stock to a_trust for the benefit of d rather than outright to d no qsst election was prepared in date in the course of reviewing records for estate_planning x's attorney discovered the absence of a qsst election for trust and notified x x immediately instructed its attorney to prepare the qsst election and to obtain relief for what x believed to be the inadvertent termination of its s election d as beneficiary of trust filed a qsst election dated date c represents that there was no intent by x to knowingly make an ineffective s_corporation_election or fail to have a qsst election prepared with regard to trust and that the events that resulted in the ineffective s_corporation_election and the events that resulted in the failure to timely file a qsst election for trust were not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 of the code as in effect for taxable years beginning on or before date provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 of the code provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 of the code provides that in the case of a qualified_subchapter_s_trust qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 of the code provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 of the code provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 of the code provides that an election under sec_1362 shall be valid only if all persons who are shareholders in such corporation on the day on which such election is made consent to such election sec_1_1362-6 of the regulations provides that except as provided in sec_1_1362-6 the election of the corporation is not valid if any required consent is not filed in accordance with the rules contained in sec_1_1362-6 sec_1_1362-6 of the regulations provides that in the case of a_trust described in sec_1361 including a_trust treated under sec_1361 as a_trust described in sec_1361 only the person treated as the shareholder for purposes of sec_1361 must consent to the election sec_1362 of the code provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x's s_corporation_election was ineffective for the taxable_year beginning on date as a result of b's signing the form_2553 and the qsst election as trustee of trust we also conclude that the ineffectiveness of x's s_corporation_election was inadvertent within the meaning of sec_1362 of the code in addition the transfer of x stock to trust and the subsequent failure of the beneficiary of trust to timely file a qsst election would have resulted in the termination of x's s_corporation_election had the s_corporation_election been effective when made and that this potential termination would have been inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 of the code x will be treated as being an s_corporation from date provided that apart from the events described above x's s_corporation_election was otherwise valid and was and is not otherwise terminated under sec_1362 in addition from date and date respectively each of trust and trust will be treated as a_trust described in sec_1361 and the respective beneficiary will be treated for purposes of sec_678 as the owner of that portion of the trust consisting of x stock therefore the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling shall be null and void finally x should re-submit to the service_center where it originally filed the form_2553 the proper signatures for the s_corporation_election and the qsst election with respect to trust a copy of this letter should accompany the re-submission except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code including whether any of the trusts is a qsst under sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
